Citation Nr: 1606757	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-31 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.  

2.  Entitlement to service connection for bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty with the U.S. Navy from July 1967 to February 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008, by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In his August 2009 substantive appeal, the Veteran requested a hearing before a member of the Board; however before a hearing could be held on these matters, the Veteran, through his representative, withdrew that request in a July 2012 statement.  

In December 2012 and June 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  


FINDINGS OF FACT

1.  Sarcoidosis and bronchiectasis are not among the disabilities recognized by VA as etiologically related to Agent Orange exposure.

2.  The competent medical and most probative other evidence of record fails to establish that the Veteran's sarcoidosis was present in service or manifest to a compensable degree within one year of service discharge; and there is no such evidence relating it to service, to include his presumed exposure to Agent Orange.

3.  The competent medical and most probative other evidence of record fails to establish that the Veteran's bronchiectasis was present in service; and there is no such evidence relating it to service, to include his presumed exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sarcoidosis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for bronchiectasis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the service connection issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in April 2008.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  As stated previously, this matter has been remanded and the development ordered by the Board has been completed sufficiently so that the claims may finally be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements and argument by his representative.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

In 2013, the Veteran provided a VA Form 21-4142 citing specific treatment at Akron City Hospital between 1974 and 1975, but indicated that the physician was deceased and the records were unavailable.  Pursuant to the Board's June 2015 remand, the Veteran was asked to provide another completed release form for Akron City Hospital.  See VA Correspondence dated August 3, 2015.  However because he did not return the form or otherwise respond with the information requested, VA's attempt to obtain complete records was hindered.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street," and that, if he desires help with his claims, he must cooperate with VA's efforts to assist him).  In light of the Veteran's failure to provide the requested information, the Board finds that the VA has met its duty to assist.  VA does not have a further duty to obtain records, and there has been substantial compliance with the Board's remand.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As instructed by the Board, the AOJ obtained a VA medical opinion in April 2013.  The Board finds that this VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history to support the conclusions reached.  The evidence of record is sufficient to decide the claims and no additional examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  


Law and Analysis

The Veteran seeks service connection for bronchiectasis and sarcoidosis that he contends had their onset during service as a result of exposure to toxic fumes in "gas chambers" during boot camp or, in the alternative, the result of his presumed exposure to Agent Orange or other herbicides while serving in Vietnam.  See VA Form 21-526, received in September 2007 and VA Consultation Sheet, dated in March 2008.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as sarcoidosis are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sarcoidosis is listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  However, sarcoidosis and bronchiectasis are not included on the specific list of presumptive diseases, and VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See 38 C.F.R. § 3.309(e), Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service treatment records service treatment records show that just prior to service discharge the Veteran indicated a history of chest pain or pressure.  See Health Records Replacement examination, dated December 8, 1969.  There was no diagnosis of a chronic respiratory disorder.  However, at separation in February 1970, two months later, clinical evaluation of the lungs and chest, including an X ray, was within normal limits and the examiner did not provide any further summary or elaboration of the December 1969 complaint.  

There is also no evidence of sarcoidosis having manifested to a compensable degree within one year of separation from his period of active service.  The Veteran has repeatedly stated that he was diagnosed with sarcoidosis via a biopsy performed at Akron City Hospital in either 1974 or 1975.  Post-service VA treatment records reflect this assertion as well and include abnormal radiological findings indicative of possible sarcoidosis.  See VA Radiology Note, dated July 30, 2007.  Clinical evaluation in 2008 shows the Veteran provided an exposure history, which included significant inhalational drug use during service in Vietnam and a positive family history of sarcoidosis in his deceased father.  The Veteran was eventually given diagnosis of sarcoidosis in remission, asymptomatic, without evidence of extra-pulmonary manifestations and severe bronchiectasis, sequela of prior infection, asymptomatic and without recurrent endobronchial infections.  Unfortunately none of these physicians specifically related sarcoidosis and bronchiectasis to military service.  See VA outpatient treatment records dated from 2007 through 2015.  

In this case, the fact that no pertinent respiratory problems were actually identified prior to 2007 is evidence that weighs against the claim.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, as a diagnosis sarcoidosis is not shown until well after one year following his separation from service, the evidence is against service connection on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Moreover, there is no medical evidence linking sarcoidosis or bronchiectasis to the Veteran's military service decades earlier and he has not submitted any medical opinion that relates it to his service/events therein.  See Hickson v. West, 12 Vet. App. 247.  The Veteran underwent a VA examination in April 2013.  The examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  The Veteran's reported history of a diagnosis of sarcoidosis in the mid-1970s was also noted, however he also indicated that he was told that his medical records from that time had been purged.  The examiner found that although the claims file does not contain a report of the pre-biopsy findings, the surgical procedure or the pathology, the Veteran had a well-healed suprasternal scar to support the history.  The examiner then concluded that there was insufficient evidence to support a relationship between the Veteran's sarcoidosis (in remission) and bronchiectasis and his military service.

Citing to medical literature, the examiner explained that the etiology and pathogenesis of sarcoidosis remains unknown, but that there was no support for a relationship between specific exposures and its development.  He ultimately found the Veteran's family history and race, were contributing factors in his development of sarcoidosis.  He further explained that while severe sarcoidosis can result in bronchiectasis, there was no objective evidence to support that the Veteran's sarcoidosis was severe.  Rather, he had a history of an acute illness with cough in 1974, which he was told was sarcoidosis with no objective evidence of progression of granulomatous disease over time.  Also while the evidence of record supports that the Veteran's bronchiectasis was likely due to prior infection, he did not have a cough or other medical symptoms prior to 1974, four years after military separation.  

The Board finds the VA opinion is highly probative in that it is based upon a complete review of the Veteran's entire claims file and supported by adequate rationale.  The VA examiner considered the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that his current respiratory disorders developed as a result of his military service.  The examiner had sufficient facts and data before him and as a result was able to fully address the salient question as to the origin of the Veteran's current sarcoidosis and bronchiectasis and their relationship to his military service.  He also cited to medical literature in support of his conclusions.  The claims folder contains no competent medical evidence refuting this opinion.  

The Veteran has also supplemented his contentions with online articles from the American Lung Association and WebMD, related to sarcoidosis and the lungs.  Although the information is useful in understanding sarcoidosis and lung function in general, it was not accompanied by the opinion of any medical expert and does not specifically address the evidence and facts of this claim.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The Veteran has undertaken significant efforts to educate the Board as to the nature of his respiratory disorders, however this evidence is not probative as to the issue of whether they are related to his service.

With respect to both claims, consideration has of course been given to the Veteran's assertions that his claimed sarcoidosis and bronchiectasis are related to military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing such disorders and/or their etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to report that he has had chest pain or shortness of breath during and since service.  However, he is not competent to diagnose chronic disabilities or to opine on the relationship between his in-service activities and any currently diagnosed pulmonary disabilities.  In this case, with these issues, such assessments are not simple in nature and cannot be based on observable symptoms alone and require specialized training, clinical testing, and medical knowledge for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value. 

Accordingly, the preponderance of the evidence is against each of the claims addressed in this decision, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for sarcoidosis is denied.

Service connection for bronchiectasis is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


